Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent David Goodson is suspended from the practice of law for three months and required to complete the professionalism seminar of the Illinois Professional Responsibility Institute. Respondent David Goodson shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.